DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over KUBOTA et al. (US 2009/0056865) in view of DOWNS (US 2015/0275051).
Regarding claims 1 and 20, KUBOTA teaches a method for producing and separating a laminate comprising a panel 309 having a surface coating 903 (fig. 9; paras. 50-52) comprising bringing the panel and surface covering into alignment (fig. 9; claim 34), providing a layer of hot melt adhesive 201 between the panel and surface coating by providing the adhesive on the panel and subsequently bringing the panel and the surface into alignment (fig. 9; claims 34-35), heating the hot melt above its heating temperature (claim 34), pressing the surface covering against the panel with the molten hot melt adhesive between the panel 309 and surface covering 903 (claim 34; paras. 23 and 36), cooling the hot melt to a temperature below its melting temperature to form the object (claim 34; solidifying hot melt inherently requires cooling below its melting temperature), heating the hot melt at end of life above its melting temperature (claim 35; para. 35), and separating the panel and surface covering (claim 35), where it would have been obvious to one of ordinary skill in the art that disassembly of the laminate is end of life.  KUBOTA does not explicitly disclose the adhesive comprises less than 5 mass % solvent or non-reactive adhesive.  The adhesive of KUBOTA does not require solvent, so it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize and adhesive with 0 mass % solvent.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a non-reactive adhesive in the method of KUBOTA because such a broad category of adhesives was well-known at the time of the invention, and there would have been a reasonable expectation of producing the same bonding and debonding method of KUBOTA with a non-reactive adhesive if the two are known to be functional alternatives in the adhesive arts (MPEP 2144.04; KSR).  DOWNS teaches another method of bonding two substrates wherein reactive and non-reactive adhesives are shown to operate in the same functional manner (para. 63), so it would have been obvious to one of ordinary skill in the art at the time of the invention to use a non-reactive adhesive instead of the reactive adhesive of KUBOTA because there would have been a reasonable expectation of success of bonding a laminate and then debonding in the manner of KUBOTA whether the adhesive is per se obvious (MPEP 2144.04).
	Regarding claim 2, KUBOTA teaches polyethylenevinylacetate adhesive (para. 31), which has a melting point of approximately 90-120 degrees Celsius.
	Regarding claim 3, KUBOTA does not teach an adhesive thickness as mass per area, but discloses using a layer between 25 and 50 microns thick, where the thickness could also be greater than 50 microns or less than 25 microns (para. 28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a layer between 50 and 400 g/m2 because changes in dimension of the prior art has been held per se obvious (MPEP 2144.04).  One of ordinary skill in the art at the time of the invention would vary the amount of adhesive applied, depending on the desired amount of adhesion.
	Regarding claim 4, KUBOTA teaches heating by radiation (abstract).
	Regarding claim 5, KUBOTA teaches coating adhesive on the metal sheet before bonding to the surface covering (para. 50).
	Regarding claim 6, KUBOTA does not teach applying the molten adhesive via roller.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the adhesive vi roller because KUBOTA teaches brushing or spraying or any other manner of coating known in the industry (para. 22), wherein rolling on a coating was a well-known means of applying a coating at the time of the invention.
	Regarding claims 7 and 8, KUBOTA teaches heating the adhesive to melt and allowing the bond to form for a hot melt, wherein it would have been obvious to one of ordinary skill in the art at the time of the invention that the adhesive is cooled below the adhesive melting point before bringing into alignment, and it would have been obvious to one of ordinary skill in the art at the time of the invention to transport the coated panel to a production location because making manual an automated process of per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of producing the same results whether transporting a component from one processing location to another remote location or transporting a component to an adjacent location (MPEP 2144).
	Regarding claim 9, KUBOTA does not teach transporting and storing stacked sheets without protective foil on each layer of adhesive, but it was well-known in laminate processing arts to stack and/or transport sheets in stacks, and KUBOTA does not require protective foils on each sheet.
	Regarding claim 10, KUBOTA teaches sanding the adhesive prior to the bonding process (para. 59), which would remove exogenous particles from the surface of the adhesive.
	Regarding claim 11, KUBOTA does not teach heating prior to pressing, but it would have been obvious to one of ordinary skill in the art to apply heat prior to pressing because KUBOTA teaches heating while pressing (para. 23), changing the order of steps of the prior art has been held per se obvious (MPEP 2144.04), and there would have been a reasonable expectation of producing the same bonding laminate heating before or during pressing (MPEP 2141).
	Regarding claim 12, KUBOTA teaches the panel comprises fibrous material (para. 3).
	Regarding claim 13, KUBOTA does not teach cellulosic material as that of the fibers, but it would have been obvious to one of ordinary skill in the art at the time of the invention to use cellulosic fibers because KUBOTA discloses using organic fiber and vegetable fiber as fibers of a composite adhesive layer (para. 36), and cellulosic fibers were well-known organic or vegetable fibers in the composite arts.
	Regarding claim 14, KUBOTA does not explicitly disclose artificial polymer in the panel, but it would have been obvious to use artificial polymer as the matrix because KUBOTA teaches using polymers (para. 3), where most polymers are artificial.
	Regarding claim 15 and 16, KUBOTA teaches using co-polyester polymer and numerous other polyester materials (para. 31).

	Regarding claim 19, KUBOTA teaches irradiating the adhesive above its melting point to finally separate (claim 35).
	Regarding claim 21, KUBOTA does not teach the panel has a surface larger than 0.3 m2, but it would have been obvious to one of ordinary skill in the art at the time of the invention to bond a panel having a size above 0.3 m2 because changing the size of a product has been held per se obvious (MPEP 2144.04).
	Regarding claim 22, KUBOTA teaches polyethylenevinylacetate adhesive (para. 31), which has a melting point of approximately 90-120 degrees Celsius.  KUBOTA does not teach an adhesive thickness as mass per area, but discloses using a layer between 25 and 50 microns thick, where the thickness could also be greater than 50 microns or less than 25 microns (para. 28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a layer between 50 and 400 g/m2 because changes in dimension of the prior art has been held per se obvious (MPEP 2144.04).  One of ordinary skill in the art at the time of the invention would vary the amount of adhesive applied, depending on the desired amount of adhesion.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues that LINNENBRINK does not teach the panel of claim 22 because adhesive is applied to the tape instead of the display before they are laminated together.  This is a product by 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that KUBOTA does not teach a non-reactive adhesive and requires that a reactive adhesive is used.  Examiner agrees that KUBOTA does not teach a non-reactive adhesive, but KUBOTA was not utilized as a teaching of non-reactive hot melt.   DOWNS is utilized as a teaching that it is known in the art to interchange the use reactive and non-reactive hot melts.  While KUBOTA teaches a preferred example of the method with reactive hot melt, and discloses a great deal regarding preferred reactive hot melts, KUBOTA nonetheless teaches the method utilizing a hot melt adhesive.  Upon reading the disclosure of KUBOTA of using a hot melt adhesive, it would have been obvious to one of ordinary skill in the art of the invention to consider using non-reactive hot melt in place of reactive hot melt because there would have been a reasonable expectation of bonding a panel whether using reactive hot melt adhesive or non-reactive hot melt adhesive (MPEP 2141; KSR).  DOWNS is merely an example that reactive and non-reactive hot melts can be used for the same adhesive purposes, and the entirety of hot melt adhesives is encompassed by only either reactive or non-reactive hot melts.  Additionally, a disclosure of the use of one of only two possible types of hot melt adhesives – reactive and non-reactive – is not a teaching away from the other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICKOLAS R HARM/               Examiner, Art Unit 1745                                                                                                                                                                                         
/PHILIP C TUCKER/               Supervisory Patent Examiner, Art Unit 1745